Citation Nr: 1140119	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-22 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type 2.

2.  Entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus, type 2.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the RO in San Diego, California, which, in relevant part, denied service connection for bilateral glaucoma and hypertension.  

In his July 2008 substantive appeal, the Veteran requested a hearing before a member of the Board.  He withdrew that request in a writing received by VA in November 2010.

The Veteran appealed issues of increased ratings for prostate cancer and neuropathies of the upper and lower extremities.  Following grants of increased ratings in May 2009, the Veteran submitted a statement indicating that his appeals as to those issues were satisfied.  The Veteran also appealed the issues of service connection for gastroesophageal reflux disease, tinnitus, and irritable bowel syndrome.  The Veteran withdrew his appeal as to those issues in May 2010.  The Board concludes that these five issues are no longer within the Board's jurisdiction.  The Board will not address these issues further.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay but must remand for an adequate VA medical opinion.

The Veteran argues that his bilateral glaucoma and hypertension were aggravated by his service-connected diabetes mellitus, type 2.  The RO sent the Veteran for a June 2007 QTC examination, which resulted in a negative opinion as to causation and aggravation.  The aggravation opinion was, however, unsupported by a rationale.  The Veteran submitted an August 2008 opinion from his private primary care provider, which stated that both the glaucoma and hypertension had been aggravated by the diabetes mellitus, type 2.  Again, no rationale was offered.  In response, the RO sent the Veteran for two more QTC examinations in February and March 2009.  The February examination was for the glaucoma claim and the opinion failed to address aggravation of glaucoma by diabetes mellitus, type 2.  The rationale only addresses causation.  The March 2009 examination report covered the hypertension claim but failed to address aggravation by diabetes mellitus, type 2.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion that contains only data and conclusions is accorded little, if any, weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The 2007 and 2008 opinions lack rationales, containing only data and conclusions.  Thus, the Board cannot find them adequate for ratings purposes.  Worse, the 2009 examination reports do not address the theory of entitlement in this case.  The Board cannot rely on non-responsive opinions in deciding the case either.  Thus, the Board must remand for an adequate opinion which addresses whether the Veteran's bilateral glaucoma or hypertension has been aggravated by his service-connected diabetes mellitus, type 2.  See Barr.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to appropriate physicians to obtain another VA medical opinion regarding whether the Veteran's bilateral glaucoma or hypertension has been aggravated by his service-connected diabetes mellitus, type 2.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.  

Based on the examination (if necessary) and review of the record, the examiner should render an opinion as to whether it is at least as likely as not (fifty percent or greater probability), that the Veteran's bilateral glaucoma or hypertension was aggravated by the Veteran's service-connected diabetes mellitus, type 2. 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of glaucoma or hypertension present (i.e., a baseline) before the onset of the aggravation. 

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner.  All findings should be described in detail and all necessary diagnostic testing performed.  The examiner should provide a rationale for his or her opinion.  

The examiners are requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


